PER CURIAM.
AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does Pa.R.A.P. [...] 342(a)(6), which provides for an immediate appeal as of right from Orphans' Court orders "... determining an interest in real or personal property[,"] also allow or require an immediate appeal from an order of the Orphans' Court permitting or denying the personal representative the authority to sell real or personal property, such that filing the appeal from the Order confirming the [f]irst [and] [f]inal account was deemed to be a waiver of those issues?
(2) Did the Superior Court commit an error of law, and misconstrue Pa. R.A.P. [...] 342(a)(6) in its holding that an order confirming the sale of real property of a decedent's estate was an order determining an interest in real property, and that an appeal from such an order was waived if not filed within thirty [...] days of said order?
(3) Did the Superior Court commit an error of law by misconstruing Pa. R.A.P. [...] 342(a)(6), and ignoring, or otherwise failing to address controlling authority encompassed by the Superior Court decisions and holdings in In re Estate of Ash, 73 A.3d 1287 (Pa. Super. 2013), and In re Estate of Cherry, [...] 111 A.3d 1204 (Pa. Super. 2015)?